Curia.

The common pleas were right in quashing the appeal for the variance. There might well be two judgments between the parties ; one for $5, and the other for $4 25. In an action by the appellee upon the bond, the judgment recited by it could not, without matter aliunde, appear to be the same as the one revised upon the appeal. We do not say whether such matter could be received; but, at any rate, he ought not to be put to such a doubtfm remedy, as this bond would afford him. We have uniformly required great strictness in prosecuting these appeals and we felt ourselves justified in this course, from the language of the statute.
Motion denied.